372 Journal officiel de la République du Congo

N° 16-2012

L ue Ftat- n pôt inf
træetures-de-base--ministre-des-transperts-deFavia-
A vil te A L :

Isidere-MVOUBA

Vu la Constitution ;

Vita oi-n-2000-du- + février -2000-portantoi
ersanique-relative-au-résime finaneier-de Etat:
VitHe-déeret-n2-2000-187-du-10-aeût-2000-portant
a a L ilité di :
eaterattributions-du-ministre-des-finanees--dt-budget

et-dt-pertefetile-publie=+
VitHe-déeret-n°204-558-du-17-aeût-20141-portant
ination-d ns fi 1

position-du-Gouvernement-
ViHe-déeret-n°20H-737-4t4-19-décembre 20H-meodi
fant1 ition-du-G :

ñ ferré blic-
Gibert-ONDONGO
MINISTERE DES HYDROCARBURES
Décret n° 2012-329 du 12 avril 2012 por-

tant prorogation de la seconde période de validité du
permis de recherche “Mer Profonde Sud”

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 24-94 du 23 août 1994 portant code des
hydrocarbures ;

Vu la loi n° 23-2004 du 31 décembre 2004 portant
approbation du contrat de partage de production
relatif au permis de recherche d'hydrocarbures liqui-
des ou gazeux dit ‘permis Mer Profonde Sud”:

Vu la loi n° 4-2011 du 18 février 2011 portant appro-
bation de l'avenant n° 1 au contrat de partage de pro-
duction du ‘permis Mer Profonde Sud” :

Vu le décret n° 2004-308 du 30 juin 2004 accordant
un permis de recherche d'hydrocarbures liquides dit
“permis Mer Profonde Sud” ;

Vu le décret n° 2009-515 du 30 décembre 2009 por-
tant renouvellement du permis de recherche d'hydro-
carbures liquides ou gazeux dit ‘permis Mer Profonde
Sud” ;

Vu le décret n° 2011-558 du 17 août 2011 portant
nomination de nouveaux ministres et fixant la com-
position du Gouvernement ;

Vu le décret n° 2011-737 du 12 décembre 2011 modi-
fiant la composition du Gouvernement :

Vu la demande de prorogation du permis de recher-
che ‘Mer Profonde Sud” présentée par la société
Murphy West Africa Limited, le 9 juin 2011.

En Conseil des ministres,
Décrète :
Article premier: La seconde période de validité du
permis de recherche d'hydrocarbures liquides ou
gazeux dit ‘permis Mer Profonde Sud” est prorogée
pour une durée d'une année, à compter du 31 décem-
bre 2011.
Article 2 : La superficie du permis de recherche d'hy-
drocarbures liquides ou gazeux dit ‘permis Mer
Profonde Sud” indiquée à l'article 2 du décret
n° 2009-515 du 30 décembre 2009 susvisé, demeure
inchangée.
Article 3 : Le présent décret, qui prend effet à comp-
ter du 31 décembre 2011, sera enregistré et publié au
Journal officiel de la République du Congo.
Fait à Brazzaville, le 12 avril 2012
Par le Président de la République,
Denis SASSOU-N'GUESSO
Le ministre des hydrocarbures,

André Raphaël LOEMBA

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO
